DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 26, 2022 has been entered.
The amendment of claims 1, 5, 8, 10, and 20 and cancellation of claim 9 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b), 102(a)(1), and 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome the 35 U.S.C. 112(b) rejections and incorporated allowable subject matter with the independent claims. The examiner’s statement of reasons for indicating allowable subject matter was also included in the previous Office action mailed on August 11, 2022 (see page 15).
In summary, the prior art of record teaches that it was known at the time the application was filed to use a multi-view 3D positioning method and device.
However, the prior art, alone or in combination, does not appear to teach or suggest identifying a second set of estimated 3D positions which are located within a predefined distance from the one or more final 3D positions computed based on the final association data, wherein said generating the updated plurality of estimated positions further comprises removing the second set of estimated 3D positions from the plurality of estimated 3D positions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667